Citation Nr: 9921146	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability 
due to metallic fragment wound of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1951 to 
August 1953. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of September 
1995, by the Columbia, South Carolina Regional Office (RO), which 
granted service connection for scar, shell fragment wound, right 
shoulder area and assigned a 10 disability rating for that 
disability; however, that rating action denied the veteran's 
claim of entitlement to service connection for a right shoulder 
joint disability due to metallic fragment wound.  The notice of 
disagreement as to the denial of his claim for service connection 
for a right shoulder joint disability due to metallic fragment 
wound was received in October 1995.  A statement of the case was 
issued in October 1995.  The veteran's substantive appeal was 
received in November 1995.  The veteran and his spouse appeared 
and offered testimony at a hearing before a hearing officer at 
the RO in July 1996.  A transcript of the hearing is of record.  
A VA hospital report was submitted at the hearing.  A 
supplemental statement of the case was issued in August 1996.  
The appeal was received at the Board in January 1998.  

In February 1998, the Board remanded the case to the RO for 
further evidentiary development.  Additional VA treatment reports 
were received in March 1998.  A VA compensation examination was 
conducted in April 1998.  A report of contact (VA Form 119) was 
completed in August 1998.  A supplemental statement of the case 
was issued in October 1998.  

In April 1999, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (1998).  In conformance with 38 C.F.R. § 20.903 
(1998), the veteran and his representative were notified at the 
time the VHA opinion was initially sought by means of a letter 
dated in April 1999.  After the opinion was received at the 
Board, in June 1999, the representative was provided a copy and 
60 days to submit any additional evidence or argument in response 
to the opinion.  See 38 C.F.R. § 20.903 (1998).  The veteran's 
representative indicated that a copy of the VHA opinion was 
provided to the veteran, and there was no further argument or 
evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by the RO.  

2.  In service, the veteran was treated for a missile wound of 
the anterior right shoulder when a blank cartridge exploded and 
the shoulder was struck by brass fragment on April 8, 1952.  

3.  According to competent medical opinion, the veteran's 
currently diagnosed degenerative arthritis in the right acromial 
clavicular joint is directly attributable to the right shoulder 
injury he sustained in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
degenerative arthritis of the right acromial clavicular joint was 
due to an injury in active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, we find that he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Moreover, after reviewing the record, we are satisfied that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with the 
duty to assist him as mandated by 38 U.S.C.A. § 5107(a).  

A.  Factual background.

The records indicate that the veteran entered active duty in 
September 1951.  The service medical records reflect that the 
veteran was hospitalized in April 1952 for treatment of a missile 
wound, anterior right shoulder without major nerve or blood 
vessel involvement, "AI" when a blank cartridge exploded and 
the veteran's shoulder was struck by brass fragment on April 8, 
1952.  The separation examination, conducted in August 1953, 
noted surgical wound scars of the right shoulder, elbow and neck.  

The veteran was afforded a VA compensation examination in 
September 1995, at which time he indicated that he had had pain 
in the right shoulder ever since the injury in service; he stated 
that the pain had grown progressively worse.  On examination, 
there was an entrance scar approximately 1 cm in length and 
smooth; there was no keloid formation or swelling over the scar, 
but it was tender to palpation in that general area.  There were 
no cosmetic deficits from the scar.  Range of motion in the right 
shoulder revealed a forward flexion of 100 degrees, with extreme 
pain after 90 degrees.  Abduction was 160 degrees but, again, he 
had pain with abduction greater than 100 degrees.  He had about 
80 degrees of external rotation and 30 degrees of internal 
rotation from the neutral stick-em-up position.  An x-ray study 
of the shoulder showed no abnormality.  The pertinent diagnosis 
was shrapnel injury to the right shoulder with residual right 
shoulder pain and decreased range of motion.  

At the time of his personal hearing at the RO in July 1996, the 
veteran testified that, at the time of the injury in 1952, 
doctors at Fort Riley told him that it would do more damage to 
remove the shell case; he was told that the VA would take the 
fragments out later in life when it bothered him.  The veteran 
indicated that he had not been promoted at his job in the past 10 
years because of the restriction of motion in the right shoulder, 
which caused extreme pain in the shoulder and arm.  The veteran 
related that he occasionally had to use his left hand to raise 
his right arm; he stated that he was unable to raise the right 
arm voluntarily.  The veteran maintained that he never had any 
other injuries to the right shoulder.  The veteran's wife 
testified that the right shoulder injury had caused him a lot of 
pain.  

Submitted at the hearing was a VA hospital report, dated in April 
1996, which shows that the veteran was admitted to the hospital 
with a diagnosis of right impingement syndrome, possible rotator 
cuff tear, right.  The veteran underwent subacromial 
decompression of the right shoulder; the pertinent diagnosis was 
impingement syndrome.  

Received in March 1998 were VA treatment records covering the 
period from April 1995 to June 1996, which show ongoing treatment 
for complaints of right shoulder pain.  During a clinical visit 
in April 1995, the veteran complained of pain in the right 
shoulder as a result of "a metal in the right shoulder in 
1952;" examination revealed markedly decreased range of motion 
in the right shoulder abduction and external rotation.  A 
treatment note dated in November 1995 indicate that the veteran 
had a rotator cuff tear, documented by arthrogram; however, it 
was noted that the veteran felt that the pain in the right 
shoulder was caused by a metal from an old shrapnel injury.  It 
was reported that the metal had not been found on x-ray.  A 
treatment note in June 1996 reported an assessment of status post 
subacromial decompression; it also indicated that no rotator cuff 
tear was found.  

The veteran was afforded another VA examination in April 1998, at 
which time he indicated that he had had significant improvement 
of his pain since the surgery in 1996; however, he still had 
constant pain and discomfort with lifting objects overhead and 
weather changes.  On examination, he had passive range of motion 
to 110 degrees of forward flexion and abduction, active motion of 
90 degrees of abduction and forward flexion.  He had 40 degrees 
of external rotation and 80 degrees of internal rotation.  
Impingement sign was negative, and the right upper extremity was 
neurovascularly intact.  X-ray study of the shoulder showed 
minimal degenerative joint disease at the right shoulder, 
predominantly at the acromioclavicular joint; the remainder of 
the right shoulder was negative.  The impression was residual 
right shoulder pain following right subacromial decompression.  
The examiner stated that while the veteran had been treated for 
shrapnel wounds, on x-ray, there did not appear to be any 
retained metallic fragment.  The examiner further stated that 
"while shoulder impingement may be related to a foreign body or 
a significant traumatic event to the right shoulder, it also 
develops spontaneously in many patients; therefore, it is 
difficult to ascertain the contributing component of the injury 
to the patient's current shoulder problems."  

Of record is a report of contact (VA Form 119), dated August 5, 
1998, indicating that Dr. Laura Kroening was no longer an 
employee at the VA medical facility in Columbia, South Carolina; 
it was further noted that she terminated her employment on June 
1, 1998 and she could not be located.  

In April 1999, the Board requested an opinion from a medical 
expert with the Veterans Health Administration (VHA).  That 
expert was asked to review the veteran's claims folder and 
furnish an opinion on the following question:

Whether it is as likely as not that the 
veteran currently has a right shoulder 
disorder that is due to or the result of a 
metallic fragment wound while on active 
duty?

In a June 1999 report, after reviewing all of the evidence of 
record and thoroughly discussing the veteran's medical history, a 
VHA orthopedist stated that, it was his opinion that, the 
degenerative arthritis in the right acromial clavicular joint is 
directly related to the injury sustained in the military when a 
blank cartridge exploded and the veteran was struck by brass 
fragments on April 8, 1952.  The VHA expert explained that the 
acromial clavicular joint was very superficial, basically under 
the skin, and that the injury over the anterior aspect of the 
right shoulder could be compared with a fall on the right 
shoulder which would eventually lead to the injury to the right 
acromial clavicular joint.  He noted that no metallic shadows 
were seen on the x-rays, but in his opinion the metallic fragment 
would not be necessary to be imbedded in the shoulder to produce 
the degenerative changes in the right acromial clavicular joint.  

B.  Legal analysis.

The veteran maintains that service connection is warranted for 
his right shoulder disorder that developed as a result of the 
shrapnel wound in service.  

In order to establish service connection for a disability, there 
must be objective evidence that establishes that such a 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to be 
chronic during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-service.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when; (1) a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  

Having carefully reviewed the medical evidence, the Board notes 
that it is clear from the record that the veteran had suffered a 
right shoulder injury in service when a blank cartridge exploded 
and the veteran's shoulder was struck by brass fragment on April 
8, 1952.  There was no evidence of a retained metallic fragment 
in the right shoulder; it appears that the only deficit noted at 
separation were surgical wound scars over the right shoulder.  

The Board notes that testimony was offered by the veteran to the 
effect that he had continued to experience pain in the right 
shoulder through the years, and he had had problems with 
employment over the years as a result of the restriction caused 
by his right shoulder.  However, there was a gap of approximately 
42 years, from 1953 to 1995, during which the veteran apparently 
sought no medical treatment for his claimed right shoulder 
disorder.  Nonetheless, on VA examination in September 1995, the 
examiner reported a diagnosis of was shrapnel injury to the right 
shoulder with residual right shoulder pain and decreased range of 
motion.  Moreover, following an evaluation in April 1998, the 
examiner stated that "while shoulder impingement may be related 
to a foreign body or a significant traumatic event to the right 
shoulder, it also develops spontaneously in many patients; 
therefore, it is difficult to ascertain the contributing 
component of the injury to the patient's current shoulder 
problems."  

The Board finds that the VHA orthopedist's opinion to be 
probative in the assessment of the etiology of the veteran's 
current degenerative arthritis in the right acromial clavicular 
joint since he is an expert in the field of orthopedic surgery 
and also reviewed the veteran's entire record.  Specifically, the 
VHA expert stated that the degenerative arthritis in the right 
acromial clavicular joint is directly related to the injury 
sustained in the military when a blank cartridge exploded and the 
veteran was struck by brass fragments on April 8, 1952.  As such, 
the Board finds that there is competent medical evidence of a 
nexus between the veteran's current diagnosis and his inservice 
right shoulder injury.  Consequently, in view of the VHA opinion, 
the 1952 missile wound of the right shoulder, the continuing 
complaints of pain, the Board concludes that the preponderance of 
the evidence supports a grant of service connection for 
degenerative arthritis of the right acromial clavicular joint due 
to an in-service metallic fragment wound of the right shoulder.  


ORDER

The appeal is granted.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

